DETAILED ACTION
This Office Action is in response to the applicant's continuation application filed November 30th, 2020. In virtue of this communication, claims 1-20 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4, 6, 7, 9, 13, 15-17, and 20 are objected to because of the following informalities. 
In claim 4, change “The package of claim 1” to --The package of claim 1,-- to add the missing comma. Claims 6, 7, 9, 13, and 15-17 should likewise be changed to add the missing comma. 
Claims 15-17 are also objected to because claims 15 and 16 recite the limitation “dummy silicon die.” A dummy silicon die is understood to be a silicon die that has no functionality in the package but is provided to aid manufacturing or testing. The silicon substrate 94 (which maps to the claimed dummy silicon die) as outlined in paragraph 42 of the instant application has a function as its high thermal conductivity allows the silicon substrate to act as a heat spreader. Paragraph 42 also discloses that when substrate 94 is formed of silicon, there is no active device and passive device formed in wafer 88. Similarly, claim 9 of the application requires that the silicon substrate is free from active devices and passive devices thereon. As such, the examiner believes the applicant intends for the dummy silicon die of claims 15 and 16 to be a silicon substrate free from active devices and passive devices. For the purposes of examination, the limitation “a dummy silicon die over and attached to the device die” in claim 15 has been understood to be --a silicon substrate over and attached to the device die, wherein the silicon substrate is free from active devices and passive devices thereon--, and the limitation “the dummy silicon die” in claim 16 has been understood to be --the silicon substrate--. Such an amendment would be consistent with the specification and overcome a potential issue of enablement. Claim 17 is objected to as it depends from claim 16.
Claim 20 should be amended to end in a period instead of a numeral “1”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2010/0187671 A1; hereinafter Lin).

With respect to claim 10, Lin teaches a package 300 in at least Fig. 9 comprising: 
a plurality of dielectric layers (102, 104, 110, 112) (see Figs. 1-4, 9, and paragraphs 18-22, 24); 
a plurality of metal lines (M11, M21, M31) and vias (105, VIA1, VIA2) in the plurality of dielectric layers (102, 104, 110, 112), wherein the plurality of metal lines and vias form damascene structures (see Figs. 1-4, 9, and paragraphs 18-22, 24); 
a first dielectric layer 114 underlying the plurality of dielectric layers (102, 104, 110, 112) (see Figs. 4, 9, and paragraphs 24); and 
a redistribution line (consisting of M41 and VIA3) comprising a trace portion M41 and a via portion VIA3, wherein the trace portion M41 has a bottom surface level with a bottom surface of the first dielectric layer 114, and a first top surface at an intermediate level between the bottom surface and a second top surface of the first dielectric layer 114 (see Fig. 9 and paragraphs 24-27); 
a solder region 355 underlying the redistribution line (consisting of M41 and VIA3) (see Fig. 9 and paragraph 29, 30, 36); and 
a device die 101 over the plurality of dielectric layers (102, 104, 110, 112), wherein the device die 101 is electrically connected to the solder region 355 through the plurality of metal lines (M11, M21, M31) and vias (105, VIA1, VIA2) and the redistribution line (consisting of M42 and VIA3) (see Fig. 9 and paragraphs 16-18, 20, 22, 36).

With respect to claim 12, Lin teaches the package of claim 10, wherein no semiconductor substrate is located between the solder region 355 and the device die 101 (see Fig. 9 and paragraphs 16-18, 20, 22, 36; only dielectric layers, traces and vias are in between).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2010/0187671 A1; hereinafter Lin1) in view of Lin et al. (US 8703542 B2; hereinafter Lin2).

With respect to claim 14, Lin1 discloses the package of claim 10, wherein the plurality of dielectric layers comprise low-k dielectric materials (see Lin: Fig. 9 and paragraphs 21, 26).
Lin1 does not explicitly disclose wherein the first dielectric layer comprises a polymer.
Lin2 discloses a package in at least Figs. 7-10 wherein a first dielectric layer 38 comprises a polymer (see Figs. 7-10 and column 4, line 55-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first dielectric layer of Lin1 would comprises a polymer as taught by Lin2 because polymer dielectric layers are well known in the art and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Allowable Subject Matter
Claims 1-9 and 18-20 are allowed pending the correction to the claim language objections outlined above.
The following is an examiner’s statement of reasons for allowance.
With respect to claim 1, the closest prior art is Lin et al. (US 2010/0187671 A1; hereinafter Lin) but Lin does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein top surfaces of the plurality of metal lines are coplanar with top surfaces of the respective ones of the second plurality of dielectric layers in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 2-9 are also allowed as they depend from an allowed base claim. 
With respect to claim 18, the closest prior art in Lin et al. (US 2010/0187671 A1; hereinafter Lin) but Lin does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the package is free from semiconductor substrate between the solder region and the device die in combination with the remaining limitations called for in claim 18.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 18. Therefore, claim 18 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 19 and 20 are also allowed as they depend from an allowed base claim. 
Additionally, claims 11, 13, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable (pending corrections to claim objections outlined above) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art does not disclose or fairly suggest:
wherein the via portion of the redistribution line is tapered, with upper portions of the via portion being wider than respective lower portions of the via portion, as called for in claim 11;
an additional redistribution line over and contacting the redistribution line; a second dielectric layer, wherein top surfaces of the second dielectric layer and the additional redistribution line are coplanar; and a through-via over and physically contacting the additional redistribution line, wherein the through-via penetrates through the plurality of dielectric layers, as called for in claim 13; and
a silicon substrate over and attached to the device die, wherein the silicon substrate is free from active devices and passive devices thereon, as called for in claim 15. Claims 16 and 17 depend from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each of the references disclose a similar package structure: US 20110068468 A1, US 20140264930 A1, and US 20160372395 A1.
Note Regarding Telephonic Communication
It is noted that a call was made to the applicant’s representative on June 13th, 2022 for discuss the claim objections and allowable subject matter and to propose correcting these issues by examiner amendment. No response was returned to the examiner as of the time this response was completed. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829         

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829